Citation Nr: 1720636	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sterility, to include as secondary to service-connected hyperthyroidism with hyperreflexia (previously evaluated as heat intolerance characterized by nausea, vomiting, weakness, and weight loss). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel





INTRODUCTION

The Veteran had active duty in the Marine Corps from February 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2013 and April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the November 2013 Board decision, an August 1976 VA hospital summary showed that the Veteran was admitted for heat intolerance.  Laboratory data included semen analysis, which revealed no sperm.  The Veteran's aspermia was unexplained.  In 1986, the Veteran was diagnosed with asthenozoospermia after he and his wife were unable to conceive a child.  There is no evidence in the file to suggest that this condition existed prior to service. 

A September 2015 VA examination revealed that the Veteran has had no subsequent sterility testing since 1986.  The examiner found that the Veteran's sterility was at least as likely as not related to his service-connected heat intolerance, and that his asthenozoospermia was a congenital condition. 

The Veteran contended that information regarding his sterility was in his military discharge file before he was discharged in 1969 (December 2009 and January 2010 lay statements).  However, in July 2013, there was a formal finding of unavailability for the Veteran's medical records from Long Beach Naval Hospital from June 1969 to October 1969.  The Veteran has also stated that no one else in his family had a problem with sterility (November 2015 lay statement).  

An April 2016 VA examination recharacterized the Veteran's heat intolerance with a diagnosis of hyperthyroidism with hyperreflexia.  There is medical evidence that suggests a link between hyperthyroidism and sterility. 

As such, an opinion should be obtained as to whether the Veteran's sterility is caused or aggravated by his service-connected hyperthyroidism with hyperreflexia. 

Finally, any outstanding VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from September 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.

2.  After all additional records are associated with the claims file, provide an opinion from the appropriate examiner as to whether the Veteran's sterility is related to his service-connected hyperthyroidism with hyperreflexia.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should answer the following questions: 

a)  is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise related to his military service. 

b)  is it at least as likely (a 50 percent probability or more) that the disorder is either caused by or permanently aggravated by his service-connected hyperthyroidism with hyperreflexia. 

The examiner should comment on any pertinent medical literature discussing a link between hyperthyroidism with hyperreflexia and sterility. 

c)  If the Veteran's sterility is still found to be a congenital condition, then the examiner should answer the following questions: 

(1)  Is the sterility a congenital defect?  If so, was it subject to a superimposed disease or injury during active service resulting in disability? 

(2)  Is the sterility a congenital disease?  If so, was the disease aggravated by the Veteran's active service? 

(3)  If the sterility is not considered to be a congenital disease or defect, did the disorder clearly and unmistakably preexist service?  If so, was that disorder clearly and unmistakably not aggravated by service?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  The examiner must identify and explain the medical basis or bases for each opinion, with identification of the evidence of record.  

4.  Review examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




